IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-31257
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS SPANN,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 00-CR-60010-1
                        --------------------
                          September 5, 2001

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Carlos Spann has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Spann has not responded to

counsel’s brief.   Our independent review of the brief and the

record discloses no nonfrivolous issue.      Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5TH CIR.

R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.